      Case 3:18-cv-00252-CWR-FKB Document 127 Filed 03/01/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI
                                      NORTHERN DIVISION


    SECURITIES AND EXCHANGE                                Case No. 3:18-cv-252
    COMMISSION,

                   Plaintiff,                              Hon. Carlton W. Reeves, District Judge

          v.                                               Hon. F. Keith Ball, Magistrate Judge
    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC,

                   Defendants.




                             MEMORANDUM IN SUPPORT OF
                         MOTION FOR APPROVAL OF SETTLEMENT

        Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams and Madison Timber Properties, LLC, through undersigned counsel, respectfully

moves the Court to enter the attached proposed Order Approving Settlement,1 which approves

the Receiver’s Settlement Agreement with Drake and Summer Adams (“Mr. and Mrs. Adams”)

[Exhibit A]. In support, she states as follows:


                                             BACKGROUND

        The Receiver’s duties

        The Receiver has a duty “to take custody, control, and possession of all Receivership

Property, Receivership Records, and any assets traceable to assets owned by the Receivership


1
  Pursuant to the Court’s Administrative Procedures for Electronic Case Filing, Sec.5.B, the proposed Order
Approving Settlement is being transmitted via e-mail to Judge Reeves’s chambers simultaneous with the filing of
this motion.
      Case 3:18-cv-00252-CWR-FKB Document 127 Filed 03/01/19 Page 2 of 6



Estate”2 and to investigate and “bring such legal actions based on law or equity in any state,

federal or foreign court as the Receiver deems necessary or appropriate in discharging her duties

as Receiver.”3

        Immediately following her appointment, the Receiver and her counsel began

investigating claims against potential defendants who may be in possession of assets of the

Receivership Estate, including against individuals and entities who received cash gifts from

Lamar Adams or Madison Timber.

        Gifts to Mr. and Mrs. Adams

        The Receiver determined from January 1, 2010 to the present, Lamar Adams’s children

and their spouses received cash gifts that she believes were proceeds of the Madison Timber

Ponzi scheme. These cash gifts were made with funds from bank accounts in Lamar Adams’s

name and from a bank account he shared with his wife, Vickie Adams. Of these cash gifts, Drake

Adams, Lamar Adams’s son, and his wife, Summer, received $56,000.

        The Receiver notified Mr. and Mrs. Adams of her findings. They, along with Brandon

Kennedy, in turn voluntarily disclosed to the Receiver that Lamar Adams separately had given

Brandon Kennedy and Drake Adams an interest in a home in Indianola, Mississippi, in which his

mother has a life estate (the “Indianola Property”).

        The Receiver has no evidence that Mr. and Mrs. Adams were involved in any

wrongdoing associated with the Madison Timber Ponzi scheme. The Receiver and Mr. and Mrs.


2
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
3
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss). By order
dated August 22, 2018, the Court eliminated the requirement that the Receiver obtain “prior approval of this Court
upon ex parte request” before bringing any legal action. Docket No. 38, Securities & Exchange Commission vs.
Adams, et al., No. 3:18-cv-00252 (S.D. Miss).


                                                                                                                2
     Case 3:18-cv-00252-CWR-FKB Document 127 Filed 03/01/19 Page 3 of 6



Adams undertook to resolve the Receivership Estate’s claims to gifts made to Mr. and Mrs.

Adams without litigation.

       The parties have now reached an agreement whereby Mr. and Mrs. Adams shall return to

the Receivership Estate $40,000 in settlement of the Receivership Estate’s claims for gifts made

to them by Lamar Adams. Separately, Mr. and Mrs. Adams shall contribute one-half of $25,000,

or $12,500, in settlement of the Receivership Estate’s claims to their interest in the Indianola

Property. The proposed settlement agreement follows meaningful, informed, arm’s length

negotiations between the Receiver and Mrs. and Mrs. Adams, all represented by highly capable

counsel.

       The Receiver believes the proposed settlement agreement is in the Receivership Estate’s

best interests. The Receiver is satisfied that the total amount received pursuant to the proposed

settlement agreement exceeds the net amount the Receivership Estate would actually receive if

she litigated her potential claims against Mr. and Mrs. Adams to final judgment. The time and

money spent on litigation, which would be funded on an hourly basis, is time and money the

Receivership Estate would never recover and would almost certainly exceed any discount given

in consideration for the avoidance of litigation. The Receiver values, too, that Mr. and Mrs.

Adams have cooperated with her and have agreed to make their payment immediately, within 30

days of approval.


                        PROPOSED SETTLEMENT AGREEMENT

       The proposed Settlement Agreement reflects that the Receiver and Mrs. and Mrs. Adams

have agreed to the following terms and conditions:




                                                                                               3
      Case 3:18-cv-00252-CWR-FKB Document 127 Filed 03/01/19 Page 4 of 6



    1. Mr. and Mrs. Adams shall deliver to the Receiver or her designee a “Settlement
       Payment” in the amount of $40,000, due within 30 days of this Court’s entry of the Order
       Approving Settlements.

    2. Upon receipt of the Settlement Payment, the Receiver and Mr. and Mrs. Adams shall
       exchange mutual and general releases of any and all claims, demands, and causes of
       action of any type or description, either has or may have against the other.

    3. The Receiver retains her claims against Arthur Lamar Adams or any persons or entities
       other than Mr. and Mrs. Adams who received any transfer of any cash or other property
       of any type or description, directly or indirectly, from Arthur Lamar Adams or Madison
       Timber Properties, LLC.

    4. The Receiver and Mr. and Mrs. Adams shall take all actions as may be necessary or
       appropriate to obtain entry of the proposed Order Approving Settlements.

        The foregoing is intended solely as a summary of the terms of the Settlement Agreement;

in all events, the specific terms of the Settlement Agreement shall control.


                                           CONCLUSION

        The Receiver recommends that the Court enter the proposed Order Approving Settlement

because she believes settlement with Mr. and Mrs. Adams on the proposed terms without

litigation is in the Receivership Estate’s best interest.




                                                                                             4
     Case 3:18-cv-00252-CWR-FKB Document 127 Filed 03/01/19 Page 5 of 6



February 28, 2019
Respectfully submitted,

 /s/ Lilli Evans Bass                     /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                 FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896   Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213    Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400              Jason W. Burge
 Jackson, Mississippi 39216               Kristen D. Amond
 Tel: 601-487-8448                        Rebekka C. Veith
 Fax: 601-510-9934                        201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                      New Orleans, Louisiana 70170
 Receiver’s counsel                       Tel: 504-586-5253
                                          Fax: 504-586-5250
                                          bbarriere@fishmanhaygood.com
                                          jburge@fishmanhaygood.com
                                          kamond@fishmanhaygood.com
                                          rveith@fishmanhaygood.com
                                          Receiver’s counsel




                                                                               5
     Case 3:18-cv-00252-CWR-FKB Document 127 Filed 03/01/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

       In addition, I have separately emailed a copy of the foregoing to:


                                         Michel Jaques
                                   mjaques@sessumsdallas.com

                              Counsel for Drake and Summer Adams

       Date: March 1, 2019                    /s/ Brent B. Barriere




                                                                                              6
